Opinion by
Mr. Chief Justice Sterrett,
We find no error in this record. The questions involved appear to have been fully considered and correctly decided by the learned court below. We have no doubt as to that court’s power to make the decree complained of, or as to the propriety of making it. It is unnecessary to show statutory authority for the correction of such a manifest error as appears in this case, patent upon the face of its own records, and thus notice to everybody who has had occasion .to examine them. Every court of justice has inherent power to correct such errors; and it would be strange, indeed, if having had its attention called to such a glaring mistake or blunder of one of its own officers, it would either hesitate or decline to make the necessary correction. But these and all other questions presented by the record have been so thoroughly discussed in the clear, concise and convincing opinion of the learned president of the court below, that nothing need he added to what may be found therein. On that opinion the decree is affirmed and the appeal dismissed at appellant’s costs.